DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2021, 12/30/2021 and 08/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 4 is objected to because of the following informalities:  It appears the applicant intended to provide claim 4 to be dependent upon independent claim 5 or 8 in lieu of nonexistent claim 2. For examination purposes, claim 4 will be treated as being dependent upon claim 8.
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chae (Pub. No.: US 2017/0221979).
Consider claim 8, Chae discloses a display device (paragraph [0074], Fig. 1, display apparatus) comprising: 
first to third pixels arranged in a first column (paragraph [0079], Fig. 1, pixel 130 arranged in a column between data lines DL1 and DL2); 
fourth to sixth pixels arranged in a second column (paragraph [0079], Fig. 1, pixel 130 arranged in a column between data lines DL3 and DL4); 
a demultiplexer (paragraph [0074], Fig. 1, demultiplexer unit 160); and 
first and second source lines positioned between the first and second columns and electrically connected to the demultiplexer (Fig. 1, data lines DL2 and DL3 positioned between pixel column between data lines DL1 and DL2 and pixel column between data lines DL3 and DL4).
Consider claim 4, Chae discloses wherein the first to sixth pixels each comprise a liquid crystal element (paragraph [0108], a liquid crystal display device may be used as a display device).

Allowable Subject Matter
Claims 5-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 5, Chae discloses a display device (paragraph [0074], Fig. 1, display apparatus) comprising: 
first to third pixels arranged in a first column (paragraph [0079], Fig. 1, pixel 130 arranged in a column between data lines DL1 and DL2); 
fourth to sixth pixels arranged in a second column (paragraph [0079], Fig. 1, pixel 130 arranged in a column between data lines DL3 and DL4); and 
wherein the first and fourth pixels are electrically connected to a first gate line (Fig. 1, first row pixels connected to SL1 wherein first pixel positioned between data lines DL1 and DL2 and fourth pixel positioned between data lines DL3 and DL4), 
wherein the second and fifth pixels are electrically connected to a second gate line (Fig. 1, second row pixels connected to SL2 wherein second pixel positioned between data lines DL1 and DL2 and fifth pixel positioned between data lines DL3 and DL4), 
wherein the third and sixth pixels are electrically connected to a third gate line (Fig. 1, third row pixels connected to SL3 wherein third pixel positioned between data lines DL1 and DL2 and sixth pixel positioned between data lines DL3 and DL4), 
wherein the first and third pixels are electrically connected to a first source line (Fig. 1, first pixel positioned between data lines DL1 and DL2 and third pixel positioned between data lines DL1 and DL2 are connected to data line DL1), 
wherein the second pixel is electrically connected to a second source line (Fig. 1, second pixel positioned between data lines DL1 and DL2 is connected to data line DL2), 
wherein the fourth and sixth pixels are electrically connected to a third source line (Fig. 1, fourth pixel positioned between data lines DL3 and DL4 and sixth pixel positioned between data lines DL3 and DL4 are connected to data line DL3),
wherein the fifth pixel is electrically connected to a fourth source line (Fig. 1, fifth pixel positioned between data lines DL3 and DL4 is connected to data line DL4), 
wherein the second and third source lines are positioned between the first and second columns (Fig. 1, data lines DL2 and DL3 positioned between column between data lines DL1 and DL2 and column between data lines DL3 and DL4), 
wherein the first and fourth source lines are not positioned between the first and second columns (Fig. 1), 
wherein the first source line is electrically connected to the first demultiplexer (paragraph [0078], Fig. 1, demultiplexer 160 may be coupled to the data line DL1), 
Chae fails to disclose second and third demultiplexers and wherein the second and third source lines are electrically connected to the second demultiplexer, and wherein the fourth source line is electrically connected to the third demultiplexer.
Regarding claims 6 and 7, the claims are allowed due to their dependency on allowed claim 5.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD JOHNSON whose telephone number is (571)270-7685. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gerald Johnson/
Primary Examiner, Art Unit 2627